EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT ITEM 1 Name and Address of Company: YM BioSciences Inc. (the “Company” or “YM”) 5045 Orbitor Drive Building 11, Suite 400 Mississauga, Ontario L4W 4Y4 ITEM 2 Date of Material Change: October 14, 2010 ITEM 3 News Release: A news release disclosing the information was issued by the Company on October 14, 2010 by Canada Newswire. ITEM 4 Summary of Material Change: The Company announced that it has appointed Dr. Nick Glover as Chief Executive Officer to be effective at the Company’s Annual General Meeting on November 18, 2010. ITEM 5 Full Description of Material Change: Please see the press release attached hereto as Schedule “A”. ITEM 6 Reliance on subsection 7.1(2) of National Instrument 51-102 N/A ITEM 7 Omitted Information: N/A ITEM 8 Executive Officer: David G.P. Allan Chairman, Chief Executive Officer Telephone: (905) 629-9761 ITEM 9 Date of Report: October 22, 2010 Schedule “A”
